,;       -..   ."
                                                                                                                                                             ~
     -           -;/',)

         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagel of!   /


                                             lJNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                              JUDGMENT IN A CRIMINAL CASE
                                         v.                                         (For Offenses Committed On _or After November 1, 1987)


                               Antonio Herrera-Cortes                               Case Number: 3:19-mj-21861




         REGISTRATION NO. 74861298
                                                                                                                           MAY 0 9 2019
         THE DEFENDANT:
          lZI pleaded guilty to count(s) 1 of Complaint
                                                   ~--~--------------t-cr1"ITT'1fi:'i'Eiii<i-fiKTm!ci-r'JF"1':1ttti'eft
           D was found guilty to count(s)                                                  BY
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                         Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               1

               D The defendant has been found not guilty on count(s)
                                                         -------------------
               0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                       ~      TIME SERVED

               lZI Assessment: $10 WAIVED lZI Fine: WAIVED
               lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                            charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid.· If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, May 9, 2019
                                                                                  Date ofl position of Sentence


          Received          //   :f-7
                               //,'

                          JlUSM '-'                                                \Ol'~'ltfKi\J:~LESTANLE        NE
                                                                                                  ATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                   3:19-mj-21861
